Citation Nr: 1117991	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  08-28 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to February 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied service connection for bilateral hearing loss.

In a December 2010 decision, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Competent evidence of bilateral hearing loss in service, manifestations of sensorineural hearing loss within one year following the Veteran's discharge from service, or of a nexus between bilateral hearing loss and service, is not of record.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in service or aggravated by service, nor may sensorineural hearing loss be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by a May 2005 letter.  In this letter, VA informed the Veteran that in order to substantiate a claim for entitlement to service connection for bilateral hearing loss, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency.  This letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, an April 2006 letter included the type of evidence necessary to establish a disability rating and effective date for the disability on appeal.  Although this notice was not issued before the December 2005 rating decision on appeal, the Veteran has not been prejudiced, as the claim was readjudicated in the July 2008 statement of the case (SOC).  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).

As discussed below, no new disability rating or effective date for award of benefits will be assigned as the claim for service connection is denied.  Accordingly, any defect with respect to that aspect of the notice requirement is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Veteran has also neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, prejudicial, normally falls upon the party attaching the agency's determination, except in cases where VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2010).  In connection with the current appeal, VA has obtained the Veteran's service treatment records, an August 2007 outline for otologic evaluation from the United States Department of Labor, Employment Standards Administer, Office of Workers' Compensation Program (Department of Labor, ESA, OWCP), attached with an audiological evaluation report, and a May 2009 medical advisor opinion for the Department of Labor, ESA, OWCP.  

The Veteran was also provided a VA examination in connection with his claim in January 2011.  The VA examiner reviewed the claims file, noted the Veteran's medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale.  All obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file.  The Board notes that the VA examination report is probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2010); 38 C.F.R. § 3.159(d) (2010); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Decision

In December 2009 and March 2011 personal statements, the Veteran alleges that his hearing was possibly damaged at the firing range during basic training.  In a March 2010 VA Form 646, the Veteran's representative also notes that the Veteran claims a hearing loss disability due to acoustic trauma suffered while on active duty.  Thus, the Veteran asserts that service connection is warranted for his bilateral hearing loss.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A § 1110 (West Supp. 2010).  Service connection for organic diseases of the nervous system, to include sensorineural hearing loss, may be granted if it manifests to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West Supp. 2010); 38 C.F.R. §§ 3.307, 3.309(a) (2010).  Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2010).

Entitlement to service connection for impaired hearing is subject to the requirements of 38 C.F.R. § 3.385, which provide:

For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the [controlled speech discrimination] Maryland CNC Test are less than 94 percent.  This regulation defines hearing loss disability for VA compensation purposes.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board is certainly aware that the Veteran's DD Form 214 shows that his military occupational specialty (MOS) was machine operator specialist and that the January 2011 VA examiner noted the Veteran's occupation in service as a key punch operator and supply technician.  However, the Veteran is competent to report that he was exposed to acoustic trauma while at the rifle range during basic training and his service personnel records show that he is the recipient of a marksman award (rifle M-14) and served in basic training at Fort Knox, Kentucky from March 1965 to May 1965.  Therefore, the Board concedes that the Veteran was exposed to acoustic trauma during active service. 

The questions for consideration are whether the Veteran has a bilateral hearing loss disability and, if so, is it causally related to such in-service noise exposure.  

Review of the Veteran's service treatment records is silent as to any complaints, treatment, or diagnosis of bilateral hearing loss.  In a November 1964 entrance examination, the Veteran's audiometry testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
-5 (5)
n/a
10 (15)
LEFT
5 (20)
-5 (5)
0 (10)
n/a
15 (20)

(Service department audiometric readings prior to October 31, 1967 are converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  So, in order to facilitate data comparison, the conversion is represented by the figures in parentheses.)  The audiometric testing showed that the Veteran's bilateral hearing was within normal limits.  See Hensley, 5 Vet. App. at 157 (the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss).  

At a February 1967 separation examination, the Veteran was also found to have unimpaired hearing.  On audiometry testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)

Since separation from service, the Veteran's claim file is absent of any VA outpatient or private treatment records during the first post-service year or at any time since his discharge from service.  

Nonetheless, the Veteran was notified in August 2007 by the Department of Labor, ESA, OWCP, that his occupational disease claim, regarding decreased hearing due to working around high-intensity noise from 1967 to 1992 while employed for the Corpus Christi Army Depot (CCAD), had been accepted.  His case was forwarded to the office medical advisor for the percentage of permanent employment-related hearing loss to be assessed.  In August 2007, the Veteran was referred to a QTC Medical Services (QTC) consultation for his occupational disease claim.  Per the Board's remand instructions in a December 2010 decision, the Veteran submitted the August 2007 outline for otologic evaluation, which included the QTC audiological evaluation report.  On audiometry testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
50
60
65
LEFT
35
35
50
70
60

Speech discrimination scores revealed 96 percent for the right and left ears; however, there is no indication that the Maryland CNC test was used.  The physician diagnosed the Veteran with bilateral neurosensory hearing loss, noise induced.

The Veteran also submitted a May 2009 medical advisor opinion from the Department of Labor, ESA, OWCP, which summarized and confirmed the results of the August 2007 audiological evaluation as within OWCP's standards.  The medical advisor noted that the Veteran's "noise exposure on the job is deemed sufficient to implicate it as a contributing factor to the [Veteran's] hearing loss." 

Per the Board's remand instructions in a December 2010 decision, the Veteran also underwent a January 2011 VA audiological examination in connection his claim on appeal.  The Veteran reported receiving hearing aids through the Department of Labor four years ago, a family history of hearing loss, and a negative personal history of ear infections, surgery, or severe head injury.  He also reported experiencing occasional dizziness where he feels unsteady and civilian noise exposure to aircraft engines and power tools as an aircraft mechanic for 33 years.  On audiometry testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
30
40
55
LEFT
15
20
30
55
50

After conducting the evaluation and noting review of the claims file, the VA examiner diagnosed the Veteran with bilateral high frequency sensorineural hearing loss and opined that it is not caused by or a result of noise exposure in military service.  He explained that the Veteran's service treatment records reveal no clinically significant threshold shift when comparing audiometric thresholds obtained at the November 1964 enlistment examination to those obtained at the February 1967 separation examination.  The examiner indicated that the Veteran's hearing was normal in both ears at both times, thus current hearing loss is not related to noise exposure in service.  Additionally, the Veteran's post service noise hazardous environment as an aircraft mechanic for over 30 years and age-related effects are more likely contributors to his current hearing loss.     

The Board notes that the August 2007 QTC and January 2011 VA examinations mentioned above do not etiologically relate the Veteran's bilateral hearing loss to military service.  In fact, the August 2007 physician, May 2009 medical advisor, and January 2011 VA examiner all reached the opposite conclusion.  As discussed above, the August 2007 physician and May 2009 medical advisor opined that the Veteran's current hearing loss disability is due to noise exposure from the Veteran's civilian employment at the CCAD.  The January 2011 VA examiner also opined that the Veteran's current hearing loss disability is not caused by his military service, supported by the lack of a clinically significant threshold shift when comparing the Veteran's audiometric readings at the November 1964 entrance and February 1967 separation examination reports.  Moreover, the VA examiner noted that the Veteran's exposure to a hazardous noise environment for 30 years after service as an aircraft mechanic and age-related effects are more likely contributors to the Veteran's current hearing loss disability.  There is no contrary medical opinion of record.  Therefore, since there is no competent probative evidence of a nexus between active service and the current disability, service connection cannot be granted.  

The Board is aware of the Veteran's belief and does not doubt his sincerity that his bilateral hearing loss is due to noise exposure during active service.  However, although the Veteran is competent to describe symptoms observable to a lay person, he is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis of a specific disability.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Furthermore, the question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).    

The Board has also considered whether service connection can be granted on a presumptive basis, as sensorineural hearing loss is an organic disease of the nervous system for which presumptive service connection is available.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West Supp. 2010); 38 C.F.R. §§ 3.307, 3.309(a) (2010).  However, as noted below, bilateral hearing loss was not diagnosed during the first year after active service.  In fact, review of the evidentiary record reveals that the Veteran was first diagnosed with bilateral hearing loss in the August 2007 QTC audiological evaluation report.  Therefore, service connection for bilateral hearing loss on a presumptive basis is not available in this case.  

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim of entitlement to service connection for bilateral hearing loss.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


